Citation Nr: 1130470	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hiatal hernia, to include as secondary to a service-connected disability.

3.  Entitlement to an increased rating for duodenal ulcer with gastroesophageal reflux disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to December 1966, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In his October 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal, to be held at the Board's offices in Washington, D.C.  However, he also indicated that he would be open to a Board hearing to be held at the RO.  His appeal was remanded by the Board in April 2010 to clarify his wishes, and in December 2010, the Veteran indicated by phone that he no longer desired a hearing, and asked that his appeal be forwarded to the Board.  Accordingly, his October 2008 request for a hearing before the Board is considered withdrawn.

The Veteran's appeal was originally decided in February 2011.  The Veteran filed notice of his intent to appeal part of that decision in March 2011.  Subsequently, the Secretary of the Department of Veterans Affairs filed a motion with the Court of Appeals for Veterans Claims, requesting that the Board's decision be vacated and the matter remanded for the Board for further action.  The Court granted that motion in a July 2011 Order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of abnormal blood sugar readings, or diagnoses of diabetes mellitus or hiatal hernia.

2.  Diabetes mellitus is currently diagnosed.

3.  The evidence of record does not relate the Veteran's diabetes mellitus to his military service or on a proximate basis to a service-connected disability.

4.  There is no objective medical evidence documenting a current, chronic hiatal hernia disability dated during the pendency of the Veteran's claim.  

5.  The Veteran's duodenal ulcer with GERD is manifested by occasional episodes of indigestion, epigastric pain, frequent episodes of reflux, daily use of Prevacid, and an admission in September 2005 for inpatient treatment of GERD symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, on a direct, presumptive, or proximate basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for a 20 percent rating, but no greater, for duodenal ulcer with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2006, December 2006, and July 2007 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain, evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in September 2006 and April 2008; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The September 2006 VA stomach examination evaluated the Veteran's duodenal ulcer symptoms, recorded his complaints, and provided an opinion as to the relationship between the Veteran's hiatal hernia.  The April 2008 VA diabetes mellitus examination reviewed the Veteran's medical history and the most recent medical literature relating to a connection between diabetes and GERD, contained a complete physical examination, and provided a nexus opinion accompanied by a reasoned rationale.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Diabetes Mellitus

VA regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for several diseases including diabetes mellitus, type 2.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21,258 (May 7, 2009).  However, the record does not reflect that the Veteran served in Vietnam, and he has denied having the requisite Vietnam service.  Accordingly, the presumption under 38 U.S.C.A. § 1116(f) and 38 C.F.R. §§ 3.307 and 3.309 does not apply.  However, service connection for diabetes mellitus may still be granted if the evidence reflects that it is directly related to the Veteran's military service, or on a proximate basis to a service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran's service treatment records, to include the August 1966 retirement examination report, show no evidence of blood sugar abnormalities or of a diabetes diagnosis.  

Subsequent to service, a June 2002 private treatment record noted that the Veteran had a history of elevated blood sugars which were controlled by diet.  Although an October 2003 private treatment record noted a diagnosis of history of non-insulin dependent diabetes mellitus, March 2005 to May 2006 private treatment records continued to show notations of elevated blood sugar, but no diagnosis of diabetes.  At the April 2008 VA examination, the Veteran reported that he was first diagnosed with diabetes mellitus in 2006 at a health fair, and had no current diabetic symptoms or related complications; diabetes mellitus, type 2, was diagnosed. 

The April 2008 VA examiner noted that while he did not doubt the Veteran's report of a local news story relating diabetes to GERD, the examiner did not believe that the Veteran's diabetes, specifically, was related to his GERD.  He stated his agreement with the article "Complications of Gastroesophageal [R]eflux in [A]dults," by Dr. Peter J. Kahrilas, which concluded that there was no evidence that reflux causes diabetes mellitus type 2 in adults, and stated that he was unaware of any clinical studies or other scientific evidence that reflux causes diabetes mellitus type 2.  Conversely, the examiner noted, men of the Veteran's age (80 years at the time of the examination) commonly had diabetes mellitus for age-related reasons.  Therefore, in view of the fact that the Veteran was not diagnosed with or treated for diabetes mellitus until age 78, and with no scientific evidence that GERD causes diabetes mellitus type 2, it was the examiner's opinion that the Veteran's service-connected GERD did not cause or result in the development of his diabetes mellitus type 2.

The April 2008 VA opinion is probative as it considered the Veteran's medical history, the date of onset of his diabetes, and accepted medical and scientific research related to the Veteran's disabilities.  It also provided a rationale, age, for determining that the Veteran's diabetes mellitus was not related to service or to a service-connected disability.  The examiner additionally addressed the proffered positive evidence of the reported television news report.  The Veteran's report of the contents of that interview is competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, it is outweighed by the well reasoned and supported April 2008 VA opinion.  The second hand report of a general medical opinion which does nto consider or address the specific facts of the case is not entitled to overmuch weight.  See Sacks v. West, 11 Vet. App. 314 (1998).  For these reasons, the evidence of record does not support a finding of service connection for diabetes mellitus, type 2.  See Davidson, 581 F.3d at 1315-16.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hiatal Hernia

The Veteran's service treatment records, to include the August 1966 retirement examination report, show no evidence of hiatal hernia.  The June 1967 and December 1971 VA examinations, which addressed the Veteran's duodenal ulcer, did not reflect evidence of hiatal hernia or diabetes mellitus.  While a May 2004 private treatment record noted that the Veteran's esophagogastroduodenoscopy revealed a hiatal hernia and possible reflux disease, a double contrast air barium study of the upper gastrointestinal tract conducted at the September 2006 VA stomach examination did not show radiologic evidence of a hiatal hernia.  

The Court of Appeals for Veterans Claims has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Veteran's claim for service connection for hiatal hernia was received by VA in March 2006, almost two years after the May 2004 esophagogastroduodenoscopy showed a hiatal hernia.  Thus, although hiatal hernia is shown as having occurred in the past, there is no objective evidence that the Veteran had a hiatal hernia during the pendency of the claim.  Id.  A current disability, demonstrated by the lack of chronicity or manifestation during the appellate period, is not shown.

The preponderance of the evidence is against the claim.  There is no basis for entitlement to service connection for hiatal hernia.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duodenal Ulcer Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's duodenal ulcer with GERD is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7305, which provides for a 10 percent rating for a mild duodenal ulcer with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Codes 7305.  A 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations.  Id.  A 40 percent rating is assigned for moderately severe ulcer disease manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  Id.  The maximum 60 percent rating is assigned for severe symptoms manifested by pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Review of the evidence of record for the appeal period reveals that the evidence supports a 20 percent rating, but no greater, under Diagnostic Code 7305 for the entire appeal period.  Hart, 21 Vet. App. at 509-510.  September 2005, May 2006, and June 2007 private treatment records each reflect that the Veteran was taking Prevacid on a daily basis, with the June 2007 record describing it as "ulcer prophylaxis medication;" it follows that the Veteran had continuous moderate manifestations which required such daily oral medication.  To that end, the September 2005 private treatment record noted the Veteran's hospital admission for treatment for severe GERD symptoms.  Thus, although only one severe episode is documented, the evidence more closely approximates the higher evaluation.  38 C.F.R. § 4.7 (2010).  

The Veteran denied melena, hematemesis, and vomiting at the September 2006 VA examination, and no signs of anemia such as mucus membrane pallor or nail bed pallor were found on physical examination at that time.  Moreover, although the Veteran reported an 11-pound weight loss in the past 12 months, the September 2006 VA examination report also notes that the Veteran was in good nutritional status, and did not indicate that the weight loss was due to his service-connected duodenal ulcer.  For these reasons, the evidence does not support the assignment of a 40 percent, or greater, rating under Diagnostic Code 7305.  

Consideration has been given to whether a separate rating is warranted for GERD under another Diagnostic Code.  Generally, separate evaluations are warranted where the symptomatology under various diagnostic codes is not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  For these reasons, a separate rating for the Veteran's GERD cannot be assigned.  Moreover, as is discussed above, the described symptomatology does not indicate that elevation to the next higher evaluation is warranted; GERD has not worsened the overall disability picture to such an extent that the assigned rating is inadequate.

Consideration has also been given regarding whether the assigned schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

By this decision, a 20 percent rating has been awarded based on the evidence of record.  However, because the evidence does not show that the Veteran experienced melena, hematemesis, vomiting, or anemia, or that his weight loss was due to his service-connected duodenal ulcer, the preponderance of the evidence is against the assignment of a rating greater than 20 percent.  There is no doubt to be resolved, and an increased rating beyond that awarded by this decision is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hiatal hernia is denied.

A 20 percent rating, but no greater, for duodenal ulcer with gastroesophageal reflux disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


